713 N.W.2d 843 (2006)
In re Petition for REINSTATEMENT to the Practice of Law OF Jerome M. RUDAWSKI, Registration No. 9416X.
No. A05-484.
Supreme Court of Minnesota.
May 16, 2006.

ORDER
On March 2, 2006, this Court suspended petitioner from the practice of law for a period of 60 days. Petitioner has filed an affidavit stating that he has fully complied with the terms of the suspension order and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that petitioner Jerome M. Rudawski is reinstated to the practice of law in the State of Minnesota, effective immediately, subject to his successful completion of the professional responsibility portion of the state bar examination by March 2, 2007.
BY THE COURT:
/s/Russell A. Anderson
Chief Justice
*844